 


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

    DAVID DARNELL NELSON, JR.,

           Plaintiff,
                                                      Case No. 16-cv-506-jdp
      v.

    STATE OF WISCONSIN, MATTHEW
    BURNS, ANDREW LARSON,
    C.O. MITCHELL BILLE, C.O. DEREK
    BLAKE, C.O. ASHLEY DELFOSSE,
    C.O. ANTHONY LO BIANCO,
    C.O. MICHAEL LUNDE, C.O. GERRAD
    KIBBEL, C.O. BRETT MIERZEJEWSKI,
    C.O. JEFFREY PERRY, C.O. NATHAN
    TANK, SUPERVISOR BRICK, MS. LARSON,
    KYLE TRITT AND HSU MANAGER DOE,

           Defendants.


                               JUDGMENT IN A CIVIL CASE


           IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




           /s/                                                2/14/2019
           Peter Oppeneer, Clerk of Court                     Date




 
